Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is hereby entered into as of
August 31, 2017 by and between E. I. du Pont de Nemours and Company (“DuPont”)
and Edward D. Breen, an individual (the “Executive” and, together with DuPont,
the “Parties” and each a “Party”).

RECITALS

WHEREAS, pursuant to the transactions contemplated by that certain Agreement and
Plan of Merger, dated as of December 11, 2015 (as amended, supplemented or
otherwise modified from time to time in accordance with its terms, the “Merger
Agreement”), by and among DowDuPont Inc. (f/k/a Diamond-Orion HoldCo, Inc.), a
Delaware corporation (the “Company”), The Dow Chemical Company (“Dow”), Diamond
Merger Sub, Inc., DuPont and Orion Merger Sub, Inc., it is contemplated that
DuPont and Dow will each become subsidiaries of the Company (such transactions
the “Mergers” and the date of consummation of the Mergers the “Closing Date”);

WHEREAS, Executive is employed as the Chief Executive Officer of DuPont and
serves as the Chair of the Board of Directors of DuPont;

WHEREAS, DuPont and Executive intend that, effective as of the consummation of
the Mergers on the Closing Date (such date for purposes of this Agreement, the
“Commencement Date”) and pursuant to the terms and conditions set forth herein,
Executive shall be employed by DuPont and shall serve as the Chief Executive
Officer of the Company and serve as a member of the Board of Directors of the
Company (the “Board”);

WHEREAS, following the Commencement Date, the Company intends to pursue the
separation of its agriculture business, material science business and specialty
products business through one or more tax-efficient transactions, resulting in
three independent, publicly traded companies (the “Split-Offs”);

WHEREAS, the Company intends to establish three committees (the “Advisory
Committees”) of its Board to generally oversee the business and affairs of each
of the Company’s agriculture business, material science business and specialty
products business in preparation for the Split-Offs;

WHEREAS, Executive is presently a Tier I participant in the DuPont Senior
Executive Severance Plan (the “SESP”); and

WHEREAS, the Parties intend that the SESP and Executive’s Tier I participation
therein shall continue in effect as of and following the Commencement Date in
accordance with and subject to the terms and conditions of the SESP and this
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the respective agreements of the Parties
contained herein, it is agreed as follows:

1.    Term. The term (the “Employment Term”) of Executive’s employment under
this Agreement shall be for the period commencing upon consummation of the
Mergers and ending on the third anniversary of the Commencement Date.

2.    Employment. During the Employment Term:

(a)    Position, Duties and Reporting. Executive shall be employed by DuPont and
shall serve as Chief Executive Officer of the Company. Executive shall report
directly to the Board in his capacity as Chief Executive Officer of the Company.
Executive shall perform the duties, undertake the responsibilities and exercise
the authority customarily performed, undertaken and exercised by persons
situated in similar executive capacities and consistent with Section 2.2(b) (as
well as, to the extent applicable, Section 2.2(d) and 2.2(e)) of the Merger
Agreement.

(b)    Service on Board and Other Positions. The Company shall, commencing the
Commencement Date appoint, and thereafter nominate and re-nominate Executive for
election to the Board and, before the consummation of each respective Split-Off,
the respective Advisory Committee, and Executive shall not receive separate or
additional compensation for such service. At, or any time after, the time of his
termination of employment with DuPont for any reason, Executive shall resign
from the Board and any Advisory Committee if requested to do so by the Company
and Executive shall resign from each other position he holds with the Company or
its affiliates within the meaning of Rule 12b-2 promulgated under Section 12 of
the Securities Exchange Act of 1934, as amended (each, an “Affiliate”). The
preceding sentence shall survive any termination of the Employment Term.

(c)    Other Activities. Excluding periods of vacation and sick leave to which
Executive is entitled and other service outside of the Company contemplated in
this Section 2(c), Executive shall devote his full professional time and
attention to the business and affairs of the Company to discharge the
responsibilities of Executive hereunder. Before joining or agreeing to serve on
corporate, civil or charitable boards or committees on which he does not serve
as of the date hereof, Executive shall obtain approval of the Board. It is
acknowledged and agreed that, as of the date hereof, Executive serves as a
member of the Board of Directors of Comcast Corporation and the Advisory Board
of New Mountain Capital LLC and that such service does not violate the terms of
this Section 2(c). Executive may manage personal and family investments,
participate in industry organizations and deliver lectures at educational
institutions, so long as such activities do not interfere with the performance
of Executive’s responsibilities hereunder.

(d)    Employment Location. Executive’s principal place of employment shall be
located in the headquarters of DuPont effective as of the Commencement Date or
such other location as mutually agreed upon by the Board and Executive, provided
that Executive shall travel and shall temporarily render services at other
locations as may reasonably be required by his duties hereunder.

 

2



--------------------------------------------------------------------------------

(e)    Company Policies. Executive shall be subject to and shall abide by each
of the personnel policies applicable to senior executives of the Company,
including without limitation any policy restricting pledging and hedging
investments in Company equity by Company executives, any policy the Company
adopts regarding the recovery of incentive compensation (sometimes referred to
as “clawback”) and any additional clawback provisions as required by law and
applicable listing rules. This Section 2(e) shall survive the termination of the
Employment Term.

3.    Annual Compensation.

(a)    Base Salary. Effective beginning September 1, 2017, and during the
Employment Term, Executive shall be paid an annual base salary of $1,930,800 (as
it may be modified in accordance with the succeeding provisions of this
subsection (a), “Base Salary”) in accordance with DuPont’s regular payroll
practices as in effect from time to time. During the Employment Term, the Base
Salary will be reviewed at least annually and is subject to increase at the
discretion of the independent members of the Board upon recommendation from the
Compensation Committee of the Board (the “Committee”). Any such increase shall
be Executive’s “Base Salary” for all purposes under this Agreement and the SESP.

(b)    Annual Bonus. With respect to each fiscal year of the Company beginning
during the Employment Term, Executive shall be eligible to receive a target
annual cash bonus of 165% of Base Salary (the “Target Bonus”) based on the
achievement of such performance criteria as may be established by the
independent members of the Board upon recommendation from the Committee. In
respect of calendar year 2017, Executive shall be eligible to receive a target
annual cash bonus of 165% of Base Salary based on performance metrics in respect
of DuPont, provided that the performance in respect of the portion of 2017
before the Commencement Date shall be based on performance during the first half
of 2017 as determined by the Board of Directors of DuPont prior to the
Commencement Date.

4.    Long-Term Incentive Compensation. With respect to each fiscal year of the
Company beginning during the Employment Term, Executive shall be eligible to
receive long-term incentive compensation grants with a grant date fair value for
financial accounting purposes of $12,700,000 at target based on the achievement
of such performance criteria as may be established by the independent members of
the Board upon recommendation from the Committee. To the extent that eligibility
for “retirement” (or analogous concept) favorably affects rights under any such
grant, Executive’s age and years of service with the Company from time to time
shall be deemed to satisfy the requirements for such retirement. As soon as
practicable following the Commencement Date but in any event during 2017, the
Executive shall receive a long-term incentive compensation grant in respect of
2017 with a grant date fair value for financial accounting purposes of
$1,600,000 and in the form of non-qualified stock options.

5.    Synergy Incentive Grant. As soon as practicable following the Commencement
Date, the Committee shall establish a synergy incentive program with such terms
as it shall determine in its discretion (the “Synergy Incentive Program”) in
which Executive shall be a participant to incentivize the Split-Offs and achieve
anticipated synergies in respect of the Mergers.

 

3



--------------------------------------------------------------------------------

6.    Other Benefits. During the Employment Term:

(a)    Employee Benefits. Executive shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company and its
Affiliates on the same basis and terms as are applicable to senior executives of
the Company generally.

(b)    Business Expenses. Upon submission of proper invoices in accordance with,
and subject to, the normal policies and procedures of the Company and its
Affiliates, Executive shall be entitled to receive prompt reimbursement of all
reasonable out-of-pocket business, entertainment and travel expenses incurred by
him in connection with the performance of his duties hereunder.

(c)    Office and Facilities. Executive shall be provided with an appropriate
permanent office and with such permanent secretarial and other support
facilities as are commensurate with Executive’s status with the Company, which
facilities shall be adequate for the performance of his duties hereunder.

(d)    Vacation. Executive shall be entitled to paid time off in accordance with
the policies as periodically established for senior executives of the Company,
provided that he shall be eligible for not less than four weeks of vacation per
calendar year (pro-rated for any partial calendar year during the Employment
Term).

7.    Termination Events. Executive’s employment with the Company and its
Affiliates hereunder may be terminated under the circumstances set forth below
in this Section 7:

(a)    Death. Executive’s employment shall be terminated as of the date of
Executive’s death.

(b)    Disability. The Company may terminate Executive’s employment upon and at
any time during the continuance of his disability within the meaning of the
long-term disability plan maintained by the Company or its Affiliates in respect
of senior executives of the Company as in effect from time to time
(“Disability”).

(c)    By the Company. The Company may terminate Executive’s employment (either
for Cause or without Cause (within the meaning of the SESP (“Cause”))) effective
as of the date specified in the applicable Notice of Termination (as defined
below).

(d)    By Executive. Executive may terminate his employment (either for Good
Reason or without Good Reason (within the meaning of the SESP (“Good Reason”)))
effective as of the date specified in the applicable Notice of Termination.

Notwithstanding anything in this Agreement to the contrary, to the extent
required to avoid the imposition of a tax under Section 409A (“Section 409A”) of
the Internal Revenue Code of 1986, as amended (the “Code”), Executive shall not
be considered to have terminated employment with the Company and its Affiliates
for purposes of this Agreement until he would be considered to have incurred a
“separation from service” from the Company and its Affiliates within the meaning
of Section 409A.

 

4



--------------------------------------------------------------------------------

8.    Termination Procedures.

(a)    Notice of Termination. Any purported termination of Executive’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination provided in accordance with Section 11(d) hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) specify the Date of Termination (as defined below) and (iii) set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.

(b)    Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean (i) if Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
Executive shall not have returned to the full-time performance of Executive’s
duties during such thirty (30) day period), and (ii) if Executive’s employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, in the case of a termination by the Company, shall not be
less than thirty (30) days (except in the case of a termination for Cause) and,
in the case of a termination by Executive, shall not be less than fifteen
(15) days nor more than sixty (60) days, respectively, from the date such Notice
of Termination is given).

9.    Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term, Executive (or his estate, as the case may be) shall
be entitled to compensation and benefits as follows:

(a)    Accrued Compensation. If Executive’s employment is terminated for any
reason, the Company shall pay (or cause to be paid) to Executive or his estate,
as the case may be, except to the extent it would result in a duplication of
benefits payable under the SESP, (i) any unpaid Base Salary earned by Executive,
and any unused paid time off accrued by Executive, through the Date of
Termination, (ii) any expenses incurred but not yet reimbursed in accordance
with Section 6(b) hereof, (iii) any vested employee benefits to which Executive
is entitled as of the Date of Termination under the employee benefit plans of
the Company or an Affiliate, and (iv) except in the case of a termination by the
Company for Cause, any annual cash bonus earned by Executive for a prior year
but not yet paid to Executive as of the Date of Termination (collectively, as
applicable, the “Accrued Compensation”).

(b)    For Cause or Without Good Reason. If Executive’s employment is terminated
by the Company for Cause or by Executive without Good Reason, the Company shall
pay (or cause to be paid) to Executive the Accrued Compensation and shall have
no further obligation to provide compensation or benefits to Executive by reason
of such termination.

(c)    Without Cause or for Good Reason. If Executive’s employment by the
Company shall be terminated by the Company without Cause or by Executive for
Good Reason during the Employment Term, then Executive’s entitlements shall be
those determined for a

 

5



--------------------------------------------------------------------------------

Tier I participant under the terms of the SESP (without regard for any
expiration of the Term (as defined under the SESP) thereunder). The Parties
acknowledge and agree that Good Reason shall be deemed (i) not to exist under
the SESP or this Agreement solely by reason of changes in his status or duties
to reflect consummation of the Mergers and (ii) to exist under the SESP and this
Agreement in the event of any failure to appoint Executive as Chief Executive
Officer of the Company and a member of the Board upon or immediately following
the consummation of the Mergers. The release of claims required under the SESP
as a condition of such entitlements shall be in the form attached hereto as
Exhibit A (“Release”).

(d)    Death/Disability. If Executive’s employment by the Company shall be
terminated by reason of Executive’s death or Disability, the Company shall
provide (or cause to be provided) to Executive (or his estate, as the case may
be) the compensation and benefits to which Executive would have been entitled as
a Tier I participant under the SESP upon a termination of his employment by the
Company without Cause, subject to a Release from Executive (or his estate, as
the case may be) on the terms otherwise applicable under the SESP.

(e)    Equity and Other Long-Term Incentive Awards. All unvested equity or other
long-term incentive compensation awards outstanding immediately prior to a
termination of Executive’s employment shall be governed by the respective terms
of the awards.

10.    Non-Disparagement. From and following the Date of Termination, Executive
agrees not to make negative comments or otherwise disparage the Company or any
of its controlled affiliates, or any of their directors or officers at a level
of Vice President or above, in any manner reasonably likely to be harmful to
them or their business, business reputation or personal reputation, as
applicable. The Company agrees that the Company will not, and the Company will
instruct the individuals reporting directly to Executive as of the Date of
Termination and the members of the Board as of the Date of Termination to not,
while employed by the Company or its Affiliates or serving as a member of the
Board, as the case may be, make negative comments about Executive or otherwise
disparage Executive in any manner that is reasonably likely to be harmful to his
business reputation or personal reputation. The Company and DuPont on the one
hand and Executive on the other will not assist, encourage, discuss, cooperate,
incite, or otherwise confer with or aid any others in discrediting the other or
in pursuit of a claim or other action against the other, except as required by
law. Nothing contained in this Section 10 shall prevent any Party from making
truthful statements in any judicial, arbitration, governmental, or other
appropriate forum for adjudication of disputes between or among the Parties or
in any response or disclosure by any Party compelled by legal process or
required by applicable law.

11.    Miscellaneous.

(a)    Identity of Company; Actions of Company, Board and Committee. For
purposes of this Agreement, references to the Company include reference to its
Affiliates, including DuPont, as applicable. To the extent the provisions of
this Agreement require any action or omission by DowDuPont Inc., the Board or
the Committee, DuPont shall use its best efforts to cause such action or
omission and agrees that it shall be liable in respect of any failure to cause
such action or omission.

 

6



--------------------------------------------------------------------------------

(b)    Successors and Assigns.

(i)    This Agreement shall be binding upon and shall inure to the benefit of
the Company and DuPont, their respective successors and permitted assigns and
the Company and DuPont shall require any respective successor or assign to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company and DuPont, respectively, would be required to
perform if no such succession or assignment had taken place. Neither the Company
nor DuPont may assign or delegate any rights or obligations hereunder except to
a successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company or DuPont, as applicable.

(ii)    Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.

(c)    Fees and Expenses. The Company will reimburse (or cause to be reimbursed)
Executive’s reasonable attorney’s fees incurred in connection with the
negotiation of this Agreement up to a maximum of $50,000. The Company shall
reimburse Executive (or cause him to be reimbursed) for all expenses (including
reasonable attorney’s fees) incurred by Executive in enforcing this Agreement or
any provision hereof or as a result of the Company or DuPont contesting the
validity or enforceability of this Agreement or any provision hereof, regardless
of the outcome thereof, provided, that the Company shall not be obligated to pay
any such fees and expenses arising out of any action brought by Executive if the
finder of fact in such action determines that Executive’s position in such
action was frivolous or maintained in bad faith. Such costs shall be paid to
Executive promptly upon presentation of expense statements or other supporting
information evidencing the incurrence of such expenses.

(d)    Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including any Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by one Party
to another Party or, if none, in the case of the Company or DuPont, to the
Company’s headquarters directed to the attention of the Company’s General
Counsel and, in the case of Executive, to the most recent address shown in the
personnel records of the Company or its Affiliates. All notices and
communications shall be deemed to have been received on the date of personal
delivery thereof or on the third business day after the mailing thereof, except
that notice of change of address shall be effective only upon receipt.

(e)    Withholding. The Company shall be entitled to withhold (or to cause the
withholding of) the amount, if any, of all taxes of any applicable jurisdiction
required to be withheld by an employer with respect to any amount paid to
Executive hereunder. The Company or DuPont, in its sole and absolute discretion,
shall make all determinations as to whether it is obligated to withhold any
taxes hereunder and the amount thereof.

 

7



--------------------------------------------------------------------------------

(f)    Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and DuPont and, on or after the Commencement Date, the
Company. No waiver by any Party at any time of any breach by another Party of,
or compliance with, any condition or provision of this Agreement to be performed
by the other Party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.

(g)    Effect of Other Law. Anything herein to the contrary notwithstanding, the
terms of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A, the Dodd-Frank Wall
Street Reform and Consumer Protection Act or other federal law applicable to the
employment arrangements between Executive and the Company; provided, and for the
avoidance of doubt, the adjudication of any dispute between Executive and the
Company in respect of Executive’s entitlements under the SESP shall be de novo
by a court of competent jurisdiction. Any delay in providing benefits or
payments, any failure to provide a benefit or payment, or any repayment of
compensation that is required under the preceding sentence shall not in and of
itself constitute a breach of this Agreement, provided, however, that the
Company shall provide (or cause to be provided) economically equivalent payments
or benefits to Executive to the extent permitted by law.

(h)    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Delaware applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.

(i)    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

(j)    Headings. The headings and captions in this Agreement are provided for
reference and convenience only, shall not be considered part of this Agreement,
and shall not be employed in the construction of this Agreement.

(k)    Construction. This Agreement shall be deemed drafted equally by both the
Parties, and any presumption or principle that the language is to be construed
against either Party shall not apply.

(l)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile or in
.pdf format shall be deemed effective for all purposes.

(m)    Section 409A. The Parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A or, if not so exempt, to be paid or
provided in a manner which complies with the requirements of such section, and
intend that this Agreement shall be construed and administered in accordance
with such intention. If any payments or

 

8



--------------------------------------------------------------------------------

benefits due to Executive hereunder would cause the application of an
accelerated or additional tax under Section 409A, such payments or benefits
shall be restructured in a manner which does not cause such an accelerated or
additional tax. For purposes of the limitations on nonqualified deferred
compensation under Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation. Without
limiting the foregoing and notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first business day after the date that is six months
following Executive’s termination date (or death, if earlier). Notwithstanding
anything to the contrary in this Agreement, all (A) reimbursements and
(B) in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (x) the amount of expenses eligible for reimbursement, or
in kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year; (y) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred; and (z) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit.

(n)    Entire Agreement. This Agreement, the Synergy Incentive Program and the
SESP constitute the entire agreement between or among Executive, DuPont and the
Company and supersede all prior agreements, if any, understandings and
arrangements, oral or written, between or among Executive, DuPont and the
Company with respect to the subject matter hereof, including without limitation
any term sheets or other similar presentations. In the event of any
inconsistency between this Agreement and any other plan, program, practice or
agreement in which Executive is a participant (“Other Agreement”), this
Agreement shall control unless such Other Agreement specifically refers to this
Agreement as not so controlling.

(o)    Certain Executive Acknowledgments. Executive acknowledges that Executive
has read and understands this Agreement, is fully aware of its legal effect, has
not acted in reliance upon any representations or promises made by the Company
other than those contained in writing herein, and has entered into this
Agreement freely based on Executive’s own judgment. Executive acknowledges that
he has had the opportunity to consult with legal counsel of his choice in
connection with the drafting, negotiation and execution of this Agreement.

(p)    Indemnification; D&O Insurance. Executive shall be indemnified and held
harmless (including advances of attorneys fees and costs, subject to a customary
undertaking to refund such amounts if finally determined not to be so
indemnifiable), and covered under any contract of directors and officers
liability insurance that covers members of the Board (or members of the DuPont
board of directors as applicable under the Merger Agreement), in respect of his
actions and omissions to act as an officer of the Company and member of the
Board (and Advisory Committee, or otherwise on behalf of the Company) (and of
DuPont prior to the Commencement Date) to the maximum extent permitted under the
Merger Agreement, Company certificate of incorporation and by-laws and
applicable law. This Section 11(p) shall survive the termination of Executive’s
employment and the expiration of the Employment Term.

 

9



--------------------------------------------------------------------------------

(q)    Effect if Mergers Do Not Occur. This Agreement shall cease to be of any
force or effect if the Merger Agreement is terminated before the Mergers are
consummated.

[Remainder of page left intentionally blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the day and year first above written.

 

E. I. DU PONT DE NEMOURS AND COMPANY By:  

/s/ Benito Cachinero-Sánchez

Name:   Benito Cachinero-Sánchez Title:   Senior Vice President – DuPont Human
Resources EXECUTIVE

/s/ Edward D. Breen

Edward D. Breen



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

DowDuPont Inc. (“Employer”) and Edward D. Breen, his/her heirs, executors,
administrators, successors, and assigns (collectively “Employee”), agree that:

1.    Last Day of Employment. Employee’s last day of employment with Employer,
and/or each of Employer’s parents, affiliates, and subsidiaries, is
            , 20     (“Separation Date”).

2.    Consideration. Provided that (a) Employee signs this General Release
(“Agreement”) and does not revoke this Agreement within the time periods set
forth herein, and (b) Employee complies with the provisions of Section 10
(Restrictive Covenants) of the Company’s Senior Executive Severance Plan,
Employee will receive the payments and benefits set forth in Section 9(c) of the
Employment Agreement entered into as of August 31, 2017 by and between Employer
and Employee (“Employment Agreement”), including the cash payments set forth on
Attachment 1 hereto. Such payments and benefits shall be provided in accordance
with the terms of the Employment Agreement, and will not commence before
Employee’s employment with Employer terminates on the Separation Date, Employee
signs this Agreement within the time period set forth below, the revocation
period set forth below expires, and Employee has not revoked Employee’s
acceptance of this Agreement.

3.    No Consideration Absent Execution of this Agreement. Employee understands
and agrees that Employee would not receive the monies and/or benefits specified
in paragraph “2” above, except for Employee’s execution of this Agreement and
the fulfillment of the promises contained herein.

4.    General Release, Claims Not Released and Related Provisions.

a.    General Release of Claims. Employee knowingly and voluntarily releases and
forever discharges Employer, its parent corporation, affiliates and
subsidiaries, each of their divisions, predecessors, insurers, successors and
assigns, and all of their current and former employees, attorneys, officers,
directors and agents, whether now in existence or hereafter created, both
individually and in their business capacities, and their employee benefit plans
and programs and their administrators and fiduciaries (collectively referred to
throughout the remainder of this Agreement as “Releasees”), of and from any and
all claims, complaints, actions, suits, arbitrations, disputes, rights,
promises, obligations, losses, damages, costs, fees, attorneys’ fees or
liabilities of every kind whatsoever, in law or in equity known and unknown,
asserted or unasserted (“Claims”), which Employee ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever: (i)
arising from the beginning of time up to the date the Employee executes this
Agreement, including, but not limited to (A) any such Claims relating in any way
to Employee’s employment relationship with Employer or any other Releasee,
(B) any such Claims arising under any federal, state, local or foreign statute
or regulation, including, without limitation, the Age Discrimination in
Employment Act of 1967, as amended by the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Rehabilitation Act of 1973, the Americans with Disabilities Act of 1990, the
Employee Retirement Income Security Act of 1974, the Worker Adjustment and



--------------------------------------------------------------------------------

Retraining Notification Act of 1988, 42 U.S.C. Section 1981, the Equal Pay Act
of 1963, the Occupational Safety and Health Act of 1970, the Fair Credit
Reporting Act of 1970, the Delaware, Discrimination in Employment Act, the
Delaware Handicapped Persons Employment Protections Act, each as amended and
including each of their respective implementing regulations, and/or any other
federal, state, local or foreign law (statutory, regulatory or otherwise) that
may be legally waived and released, and (C) any such public policy, contract,
tort, or common law Claim, including without limitation, breach of contract,
breach of a covenant of good faith and fair dealing, interference with business
opportunity or contracts, negligence, misrepresentation, fraud, detrimental
reliance, personal injury, assault, battery, defamation, false light, invasion
of privacy, infliction of emotional distress, retaliation, constructive
discharge, or wrongful discharge; (ii) arising out of or relating to the
termination of Employee’s employment with Employer or any other Releasee; or
(iii) arising under or relating to any policy, agreement, understanding or
promise, written or oral, formal or informal, between Employer or any other
Releasee and Employee, including, but not limited to, the Employment Agreement.

b.    Claims Not Released. Employee is not waiving any rights he/she may have
to: (a) his own vested or accrued employee benefits under Employer’s health,
welfare, or retirement plans as of the Separation Date; (b) his benefits and/or
the right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) claims for indemnification (including
advances) under Section 11(p) of the Employment Agreement, under the Merger
Agreement (as defined in the Employment Agreement) or under the Company’s
governing instruments or applicable law, or any applicable contract of directors
and officers liability insurance, (d) claims as a stockholder of the Company,
(e) any bounty that may be recoverable as a result of participating in the
Securities and Exchange Commission’s whistleblower program, or any other bounty
program for which recovery cannot be waived as a matter of law; (f) pursue
claims which by law cannot be waived by signing this Agreement; (g) enforce this
Agreement; and/or (h) challenge the validity of this Agreement.

c.    Governmental Agencies. Nothing in this Agreement prohibits or prevents
Employee from filing a charge with or participating, testifying, or assisting in
any investigation, hearing, whistleblower proceeding or other proceeding before
the U.S. Equal Employment Opportunity Commission, the National Labor Relations
Board or a similar agency enforcing federal, state or local anti-discrimination
laws, or any federal, state, or local government agency (e.g. EEOC, NLRB, SEC.,
etc.), nor does anything in this Agreement preclude, prohibit, or otherwise
limit, in any way, Employee’s rights and abilities to contact, communicate with,
report matters to, or otherwise participate in any whistleblower program
administered by any such agencies. However, to the maximum extent permitted by
law, Employee agrees that if such an administrative claim is made to such an
anti-discrimination agency, Employee shall not be entitled to recover any
individual monetary relief or other individual remedies, except that Employee
may recover any bounty that may be payable as a result of participating in the
Securities and Exchange Commission’s whistleblower program as set forth in
paragraph “4b” above.

In addition, nothing in this Agreement or any other agreement with or policy of
Employer or any other Releasee, including but not limited to the release of
claims, prohibits Employee from: (1) reporting possible violations of federal
law or regulations, including any possible

 

2



--------------------------------------------------------------------------------

securities laws violations, to any governmental agency or entity, including but
not limited to the U.S. Department of Justice, the U.S. Securities and Exchange
Commission, the U.S. Congress, or any agency Inspector General; (2) making any
other disclosures that are protected under the whistleblower provisions of
federal law or regulations; or (3) otherwise fully participating in any federal
whistleblower programs, including but not limited to any such programs managed
by the U.S. Securities and Exchange Commission and/or the Occupational Safety
and Health Administration. Moreover, nothing in this Agreement prohibits or
prevents Employee from receiving individual monetary awards or other individual
relief by virtue of participating in such federal whistleblower programs.

5.    Waiver of California Civil Code § 1542 (for Employees who lived and/or
worked for Employer in California). To affect a full and complete release as
described above, Employee expressly waives and relinquishes all rights and
benefits of section 1542 of the Civil Code of the State of California, and does
so understanding and acknowledging the significance and consequence of
specifically waiving section 1542. Section 1542 of the California Civil Code
states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release of all claims, Employee expressly acknowledges this
Agreement is intended to include, without limitation, all claims Employee does
not know or suspect to exist in Employee’s favor at the time of signing this
Agreement, and that this Agreement contemplates the extinguishment of any such
Claim or Claims. Employee warrants Employee has read this Agreement, including
this waiver of California Civil Code section 1542, and has had the opportunity
to consult with legal counsel about this Agreement and specifically about this
waiver of section 1542, and that Employee understands this Agreement and the
section 1542 waiver. Employee therefore freely and knowingly enters into this
Agreement. Employee acknowledges he/she may later discover facts different from
or in addition to those he/she now knows or believes to be true regarding the
matters released or described in this Agreement, and even so agrees the releases
and agreements contained in this Agreement shall remain effective in all
respects notwithstanding any later discovery of any different or additional
facts. Employee assumes any and all risk of any mistake in connection with the
true facts involved in the matters, disputes or controversies described in this
Agreement or with regard to any facts now unknown relating to those matters.

6.     Acknowledgments and Affirmations.

 

  a. Employee affirms that Employee has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits which are due and
payable as of the date Employee signs this Agreement.

 

3



--------------------------------------------------------------------------------

  b. Employee also affirms that Employee has been granted any leave to which
Employee was entitled under the Family and Medical Leave Act or state or local
leave or disability accommodation laws.

 

  c. To the extent that Employee has any pending applications or claims for
benefits, including Long-Term Disability benefits, Employee hereby withdraws
such applications and/or claims in consideration of this Agreement.

 

  d. Employee further affirms that Employee has no known workplace injuries or
occupational diseases that Employee has not disclosed to Employer.

 

  e. Employee further affirms that all of Employer’s decisions regarding
Employee’s pay and benefits through the Separation Date were not discriminatory
based on age, disability, race, color, sex, religion, national origin or any
other classification protected by law.

7.    Limited Disclosure. Employee agrees, prior to any public disclosure by the
Company, not to disclose any information regarding the substance of this
Agreement, except to Employee’s spouse, tax advisor, an attorney with whom
Employee chooses to consult regarding Employee’s consideration of this Agreement
and/or to any federal, state or local government agency.

8.    Return of DuPont Property.

a.    Employee affirms that Employee has returned all of Employer’s property,
documents, and/or confidential information in Employee’s possession or control,
whether in hard copy of electronic format. Employee also affirms that Employee
is in possession of all of Employee’s property that Employee had at Employer’s
premises and that Employer is not in possession of any of Employee’s property.

b.    Notwithstanding any other provision of this Agreement or any other
agreement with or policy of Employer or any other Releasee, pursuant to the
federal Defend Trade Secrets Act of 2016, Employee shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (A) is made (i) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made to Employee’s attorney in relation to a lawsuit for
retaliation against Employee for reporting a suspected violation of law; or
(C) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

9.    Rights in Connection With Investigations. Notwithstanding any of the
foregoing to the contrary, nothing in Agreement or any other policy or agreement
with Employer or any other Releasee shall be construed to prohibit Employee from
reporting possible violations of law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress and any Inspector

 

4



--------------------------------------------------------------------------------

General, or making other disclosures that are protected under the whistleblower
provision of law or regulation. Employee is not required to obtain prior
approval or notify Employer that such reports or disclosures have been made.
Furthermore, Employee’s cooperation with and participation in any investigation
by, or action taken by, federal, state or local administrative agencies,
regulatory agencies or law enforcement agencies will not violate any provision
of this Agreement.

10.    Cooperation. Following the termination of Employee’s employment, Employee
agrees to cooperate with Employer in any reasonable manner as Employer may
request, including, but not limited to, furnishing information to and otherwise
consulting with Employer, and assisting Employer in any litigation or potential
litigation or other legal matters in which Employer (or any of the Releasees)
and Employee are not adverse, provided that such litigation or potential
litigation or other legal matters concern or relate to Employee’s employment
with Employer, including, but not limited to, meeting with and fully answering
the questions of Employer or its representatives or agents, and testifying and
preparing to testify at any deposition or trial. Employer agrees to compensate
Employee for any reasonable and documented out-of-pocket expenses incurred as a
result of such cooperation.

11.    Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of Delaware without regard to
its conflict of laws provision. Any action arising out of or relating to this
Agreement or Employee’s employment or termination of employment shall be brought
exclusively in the state or federal courts of the State of Delaware, and the
Parties expressly consent to the jurisdiction and venue of such courts. In the
event of a breach of any provision of this Agreement, either party may institute
an action specifically to enforce any term or terms of this Agreement and/or
seek any damages for breach. Should any provision of this Agreement be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, excluding the general release language, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.

12.    [Explanation of Selection Process, Eligibility Requirements, and
Decisional Unit Data.]1

13.    Nonadmission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by Releasees of wrongdoing
or evidence of any liability or unlawful conduct of any kind.

14.    Amendment. This Agreement may not be modified, altered or changed except
in writing and signed by both Parties wherein specific reference is made to this
Agreement.

 

1  Explanation to be included if Employee’s termination is in connection with an
exit incentive program or other employment termination program.

 

5



--------------------------------------------------------------------------------

15.    Entire Agreement. This Agreement sets forth the entire agreement between
the parties hereto, and fully supersedes any prior agreements or understandings
between the parties, except any written intellectual property, restrictive
covenant or confidentiality agreements between Employer and Employee, which are
incorporated herein by reference and shall remain in full force and effect. If
any such agreements are in conflict with each other, they shall be construed to
provide the maximum protection for Employer.

16.    Expiration of Offer & Revocation. The offer contained in this Agreement
will expire if it is not accepted within [twenty-one (21)] [forty-five (45)]2
calendar days following Employee’s Separation Date, unless such expiration is
waived in writing by an authorized designee of Employer. Employee may revoke the
Agreement for up to seven (7) calendar days after signing the Agreement, after
which the Agreement will become irrevocable, unless Employee is employed in
Minnesota, in which case Employee may revoke the Agreement for up to fifteen
(15) calendar days after signing the Agreement, after which the Agreement will
become irrevocable. Any such revocations shall be submitted by either:

 

  a. Mailing a revocation notice, with the subject line “Revocation,” to: HR
Direct Service Center, Attention: Release, 974 Centre Road, Wilmington, Delaware
19805; or

 

  b. Emailing a revocation notice, with the subject line “ Revocation,” to:
hrdirect.usa@dupont.com.

Provided that Employee has not revoked this Agreement in the time frames set
forth above, this Agreement shall become effective on the eighth (8th) day after
it has been executed by Employee.

17.    Execution and Return of Agreement. This Agreement may be executed and
returned on or after the Separation Date by either:

 

  a. Mailing a signed copy of this complete agreement (not just the signature
page), with subject line “Release,” to: HR Direct Service Center, Attention:
Release, 974 Centre Road, Wilmington, Delaware 19805; or

 

  b. Scanning and emailing a signed copy of this complete agreement (not just
the signature page), with subject line “Release,” to: hrdirect.usa@dupont.com.

This Agreement may not be executed or returned prior to the Separation Date. The
Agreement may be signed in counterparts, each of which shall be deemed an
original, but all of which, taken together, shall constitute the same
instrument. A signature made on a copy of this Agreement transmitted by
electronic mail will have the same effect as the original signature.

 

 

2  Forty-five (45) days (instead of twenty-one (21)) days to be provided if
Employee’s termination is in connection with an exit incentive program or other
employee termination program.

 

6



--------------------------------------------------------------------------------

EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO [TWENTY ONE (21)] [FORTY-FIVE (45)]
CALENDAR DAYS FOLLOWING EMPLOYEE’S SEPARATION DATE TO EXECUTE AND RETURN THIS
AGREEMENT. EMPLOYEE ALSO IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO
EMPLOYEE’S SIGNING OF THIS AGREEMENT. EMPLOYEES WHO WERE EMPLOYED BY EMPLOYER
WITHIN THE STATE OF WEST VIRGINIA ARE FURTHER ADVISED THAT THE WEST VIRGINIA
STATE BAR ASSOCIATION CAN BE REACHED AT 1 (800) 642-3617.

EMPLOYEE MAY REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT. IF EMPLOYEE WAS EMPLOYED BY
EMPLOYER WITHIN THE STATE OF MINNESOTA, EMPLOYEE MAY ALSO REVOKE EMPLOYEE’S
WAIVER OF CLAIMS UNDER THE MINNESOTA HUMAN RIGHTS ACT WITHIN FIFTEEN
(15) CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT. INFORMATION
ON HOW TO SUBMIT A REVOCATION IS SET FORTH IN PARAGRAPH 16, ABOVE.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO [TWENTY ONE
(21)] [FORTY-FIVE (45)] CALENDAR DAY CONSIDERATION PERIOD.

EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR
MIGHT HAVE AGAINST RELEASEES.

The parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:

 

EDWARD D. BREEN     DOWDUPONT INC. By:  

 

    By:  

 

        [Insert Appropriate Signatory] Date  

 

    Date:  

 

This Agreement shall not be signed by Employee prior to the Separation Date.    
 

 

7



--------------------------------------------------------------------------------

Attachment 1

Cash Payments and Benefits

[Insert schedule of cash payments and noncash benefits pursuant to Section 9(c)
or Section 9(d) of the Employment Agreement]